Citation Nr: 1030013	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-48 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for residuals of multiple dislocations of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent 
for a post-operative torn anterior cruciate ligament of the left 
knee with torn lateral collateral ligament, fractured patella, 
and degenerative joint disease, to include restoration of a 20 
percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 10 
percent for a post-operative torn anterior cruciate ligament of 
the left knee with torn lateral collateral ligament, fractured 
patella, and degenerative joint disease, to include restoration 
of a 20 percent rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's right knee disability 
has not been manifested by locking, recurrent subluxation or more 
than slight instability of the knee.

2.  The Veteran's service-connected right knee disability also 
has been manifested by x-ray evidence of arthritis and complaints 
of pain on motion with extension limited to 10 degrees; flexion 
has not been limited to less than 45 degrees, even considering 
additional functional limitation due to factors such as pain and 
weakness.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for 
residuals of multiple dislocations of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 3.102, 
3.159, 3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2009).

2.  From May 4, 2009, the criteria for entitlement to a separate 
10 percent rating for arthritis of the right knee with limitation 
of extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009). VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in April 2009.  This letter provided 
appropriate notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for increased 
ratings to include how effective dates are established.  It also 
included information on how VA determines the disability rating 
by use of the rating schedule, and provided examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  It also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran.  This notice preceded the 
adverse determination on appeal.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating 
if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. See C.F.R. § 4.71a.

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DCs) 5003 and 5257, 
provided that a separate rating is based upon additional 
disability. Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

The VA General Counsel also has held that separate ratings under 
38 C.F.R.             § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2008).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected right knee disability.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard, the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By way of history, the Veteran was granted service connection for 
a right knee disability in a December 1996 rating decision.  A 10 
percent disability rating was assigned under Diagnostic Code 
5257, effective September 7, 1996.  The Veteran filed the instant 
claim for an increased rating in April 2009.  He appealed a May 
2009 rating decision maintaining the 10 percent rating, 
contending that the severity of his knee disability warrants a 
higher rating.  

The pertinent evidence of record here includes a September 2008 
VA examination.  At that time, the Veteran complained of constant 
pain in the right knee that was moderate to severe in intensity.  
He denied the use of any assistive devices.  He reported 
difficulty with walking in excess of 20 minutes, using stairs, 
climbing, and squatting.  His symptoms affected both his daily 
life and his occupation as a salesman.  

Objectively, the Veteran had an antalgic gait.  Range of motion 
was from 0 to 90 degrees, with evidence of moderate pain 
beginning at 80 degrees.  The range of motion was not 
additionally limited with repetitive motion.  There was no 
obvious evidence of instability, as drawer sign and McMurray's 
sign were negative.  There was no swelling of the right knee and 
no crepitus on palpation.  There was moderate tenderness along 
the medial and anterior aspects of both knees.  Faint 
arthroscopic scars were noted, which were deemed asymptomatic.  

The Veteran was again examined by VA in May 2009.  His subjective 
complaints at that time included progressively worsening right 
knee pain with little relief from medication.  He rated his knee 
pain at rest as 5 on a scale of zero to 10.  He described the 
pain as constant and dull in nature.  The Veteran denied 
weakness, stiffness, or fatigability when the knee was at rest.  
He stated that his right knee gave out once or twice per month, 
but does not lock with ambulation.  With respect to the 
disability's impact on his ability to work, the Veteran noted 
that he worked as a used car salesman.  He stated that he had to 
change his job to working a desk job with a construction company, 
as he could no longer work on his feet as a salesman.  With 
respect to the Veteran's activities of daily living, he stated 
that these were not impacted.

Objectively, range of motion testing revealed flexion to 100 
degrees.  Extension was to 10 degrees.  The Veteran experienced 
mild pain on motion at the end of flexion at 90 to 100 degrees, 
and at the end of extension at 10 degrees.  With repetition of 
motion, there was no additional loss of function of the knee 
joint due to pain, fatigue or lack of endurance.  The Veteran 
reported flare-ups, during which right knee pain was a 7 out of 
10 in intensity.  He stated that these flare-ups occurred 
approximately two to three times per week, usually lasting for an 
hour or two in duration.  The examiner determined that the 
Veteran had an additional 20 percent limitation of function of 
his daily activities during flare-up of his right knee condition.

With respect to instability, the examiner found that the right 
knee joint was clinically stable.  Drawer sign as well as 
McMurray's testing was negative.  There was no swelling or 
tenderness in the knee joint.  There was moderate crepitation on 
active and passive range of motion.  The Veteran's gait was 
mildly antalgic.  The examiner also noted that an MRI of the 
right knee from January 2009 revealed mild degenerative changes 
in the right knee joint.  The examiner concluded by diagnosing 
the Veteran with moderate chronic right knee strain with mild 
degenerative changes.

VA outpatient treatment records also track the Veteran's 
complaints of and treatment for his right knee disability.  In 
November 2009, the Veteran presented with knee pain.  The 
treating physician noted mild effusion and severe crepitus with 
flexion and extension.  Active range of motion was from 0 to 120 
degrees.  A patellar apprehension test was positive, but there 
was no pain with patellar motion.  There was no varus, valgus, 
anterior, or posterior laxity.  An MRI revealed mild degenerative 
changes.  There was no evidence to suggest a meniscal tear.  The 
Veteran underwent a right knee steroid injection at that time.

The Board notes that in the May 2009 rating decision, the RO 
assessed the Veteran's right knee disability as 10 percent 
disabling under Diagnostic Code 5261 for limitation of extension.  
However, given the historical rating under Diagnostic Code 5257 
for instability, and the Veteran's current complaints of 
instability, the Board has determined that the rating currently 
in effect for his right knee disability should be pursuant to 
Diagnostic Code 5257, for instability.

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against a rating in excess of 10 
percent for instability of the right knee.  However, the Board 
also finds that a separate 10 percent rating for arthritis of the 
right knee with limitation of extension is warranted.  Both of 
these conclusions will be discussed in more detail below.  

With regard to the evaluation under Diagnostic Code 5257, the 
Board notes that the Veteran has frequently complained of 
instability and his knee giving way.  However, tests for 
instability during the VA examinations consistently yielded 
negative results.  In sum, while there is some evidence of 
instability, there is no indication from the record of more than 
slight instability.  In the absence of objective medical evidence 
demonstrating moderate recurrent subluxation or lateral 
instability of the right knee, the Board finds that a 20 percent 
rating for instability for the Veteran's right knee disability is 
not warranted.

With respect to the Veteran's arthritis, recent VA examination 
has disclosed degenerative changes of the right knee.  That VA 
examination report also shows that extension was limited to 10 
degrees.  Thus, a separate 10 percent rating under Diagnostic 
Code 5261 for arthritis with limitation of extension is 
warranted, effective May 4, 2009.

As noted above, while separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
limitation of extension of the leg may be assigned for disability 
of the same joint, examination findings do not support a rating 
for limitation of flexion, as there is no indication of flexion 
limited to 45 degrees or less, nor is there a showing of 
disability comparable thereto when considering additional 
functional limitation due to factors such as pain and weakness.  
Indeed, while pain was noted on examination, the objective 
evidence indicates that the Veteran's range of motion of the 
right knee was not additionally limited upon repetition.  While 
the examiner speculated that the Veteran's functional impairment 
would be limited by an additional 20 percent during flare-up, an 
additional 20 percent loss in range of motion would not result in 
limitation of extension or flexion to a degree warranting a 
higher rating  Thus, even with consideration of the DeLuca 
criteria, such symptomatology warrants no more than the 
assignment of a separate 10 percent rating for arthritis of the 
right knee with extension limited to 10 degrees and pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

The Board has considered whether there is any other basis for 
granting any higher ratings for the Veteran's right knee 
disability but has found none.  For example, there is no showing 
of ankylosis or genu recurvatum such as to enable higher 
evaluations under Diagnostic Codes 5256 or 5263.  Moreover, the 
objective medical evidence does not show that the Veteran 
experiences locking of the knee, precluding an evaluation under 
Diagnostic Code 5258. 

Finally, the Board has also contemplated whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this regard, the Court has held that the 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there are available ratings in excess of 
those currently assigned, but the Veteran fails to meet the 
criteria for such ratings.  Accordingly, as all symptomatology 
have been contemplated by the rating schedule, no exceptional 
disability picture has been shown and referral for extraschedular 
consideration is not in order.


ORDER

A rating in excess of 10 percent for residuals of multiple 
dislocations of the right knee is denied.

A separate 10 percent rating for arthritis of the right knee is 
granted from May 4, 2009, subject to the provisions governing the 
award of monetary benefits.




REMAND

The Board's review of the claims file reveals that additional 
development of the issue of entitlement to a disability rating in 
excess of 10 percent for a post-operative torn anterior cruciate 
ligament of the left knee with torn lateral collateral ligament, 
fractured patella, and degenerative joint disease, to include 
restoration of a 20 percent rating, is required.

The record reflects that the Veteran filed an increased 
disability rating for his left knee in September 2009.  However, 
in the May 2009 rating decision, the RO proposed that the rating 
for the left knee be decreased from 20 percent to 10 percent.  In 
June 2009, the Veteran expressed disagreement with this proposal.  
In a July 2009 rating decision, the RO decreased the evaluation 
to 10 percent, effective October 1, 2009.  The Veteran submitted 
a statement in March 2010 indicating that he intended not only to 
appeal the rating decision on his right knee, but also the 
reduction from 20 percent to 10 percent for his left knee.  The 
Board has construed this statement as a valid notice of 
disagreement with the July 2009 rating decision.  However, a 
Statement of the Case addressing this issue has not yet been 
issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the U.S. Court of 
Appeals for Veterans Claims held that where a notice of 
disagreement has been filed, but a statement of the case has not 
been issued, the Board must remand the case for the issuance of a 
statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran a with a Statement of 
the Case for the issues of entitlement to a 
disability rating in excess of 10 percent 
for a post-operative torn anterior cruciate 
ligament of the left knee with torn lateral 
collateral ligament, fractured patella, and 
degenerative joint disease, to include 
restoration of a 20 percent rating.  This 
should be accompanied by notice that the 
Veteran is required to submit a Substantive 
Appeal for each issue if he wishes to 
complete the appeal to the Board. If no 
timely substantive appeal is submitted, the 
claim should be closed.

Thereafter, if a substantive appeal is 
timely filed, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


